DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
2	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 4-10, 15, 17-21, 23, and 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Bohm et al. (US 20180008174 A1) in view of Thomas et al. (US 20120328473 A1) and Bremer et al. (US 20200008719 A1).
	Regarding claim 1, Bohm discloses a method for self-calibration of an analyte sensor system that includes an analyte sensor operatively coupled to sensor electronics (para [0263], [0314], continuous analyte sensors that are capable of continuous, automatic self-calibration during a sensor session. . . the continuous analyte sensor includes one or more working electrodes and one or more reference electrode, which operate together to measure a signal), comprising: applying a bias voltage with the sensor electronics to the analyte sensor to generate sensor data (para [0331], process for determining an impedance or plurality of impedances of a sensor being studied by applying one or more stimulus signals and converting the response signal or signals to a frequency domain. . . a stimulus signal in the form of a voltage step can be applied to a bias voltage of the sensor), the analyte sensor system having an initial characteristic metric determined at a first time (para [0325], [0331], generate calibration information (e.g., one or more of baseline, sensor sensitivity, and temperature information) that can in turn be used to form or modify a conversion function, or calibration factor. .. process for determining an impedance or plurality of impedances of a sensor being studied by applying one or more stimulus signals and converting the response signal or signals to a frequency domain... a stimulus signal in the form of a voltage step can be applied to a bias voltage of the sensor); using the sensor electronics at a second time subsequent to the first time to determine a change to the initial characteristic metric of the analyte sensor system based at least in part on a humidity associated with the analyte sensor while the analyte sensor is within a package (para [0269], the level of exposure of the sensor to certain levels of humidity or temperature while the sensor is in a package in transit); storing a relationship between impedance and an environmental parameter (e.g., the parameters indicating the levels of humidity or temperature to which the sensor is exposed; see para. [0196], [0269]) in a memory associated with the sensor electronics (para [0358], using a known relationship between impedance and temperature - based on previously conducted studies of substantially similar sensors, for example - one can estimate a sensor's temperature based on a sensor impedance measurement; also see para. [0399]-[0408]); monitoring the environmental parameters between the first time and second time (para [0326], [0345], a reduction in impedance may be observed at a particular frequency over a time period if the system being used has a sensitivity change over that period of time. . . A relationship between sensitivity and impedance can be used to estimate a sensor sensitivity value and/or correct for sensitivity changes of the sensor over time), the monitoring including: applying a stimulus signal to the analyte sensor (para [0323], apply one or more stimulus signals to a sensor to determine properties of a sensor and/or calibrate sensor), measuring a signal response to the stimulus signal (para [0324], A response to the stimulus signal can then be measured and analyzed), calculating the impedance based on the signal response (para [0324], The analysis can include one or more of calculating impedance values), and determining a value for the environmental parameter based on the relationship between impedance and the environmental parameter stored in the memory (para [0358], using a known relationship between impedance and temperature - based on previously conducted studies of substantially similar sensors, for example - one can estimate a sensor's temperature based on a sensor impedance measurement); and using the sensor electronics to automatically calibrate, without user intervention, the analyte sensor system (para [0032], calibrating the continuous analyte sensor is performed iteratively throughout a substantially entire sensor session; para [0042], calibrating the continuous analyte sensor is performed without using reference blood glucose data; para [0070], a method is provided for calibrating a continuous analyte sensor, the method comprising: … and applying, with an electronic device, the sensitivity profile in real-time calibrations; also see para [0110], [0189], [0231], [0253], [0263], Described herein are continuous analyte sensors that are capable of continuous, automatic self-calibration during a sensor session and capable of achieving high levels of accuracy, without (or with reduced) reliance on reference data from a reference analyte monitor (e.g., from a blood glucose meter); also see para [0266] and Fig. 24 for teaching of automatic self-calibration) based at least in part on the value for environmental parameter such as humidity (para [0291], even though individual sensors may have been manufactured under substantially identical conditions, they can have different sensitivity characteristics during use if they are exposed to different environment conditions (e.g., exposure to radiation, extreme temperature, abnormal dehydration conditions, or any environment that can damage the enzyme in the sensor membrane or other parts of the sensor, etc.) during the time period between sensor fabrication and sensor use; para [0299], calibration methods can be improved by algorithmically quantifying each unique sensor/user environment; para [0321], Upon detection of exposure of the sensor to certain levels of temperature and/or humidity, a corresponding calibration code may be changed to account for possible effects of this exposure on sensor sensitivity or other sensor characteristics. This calibration code change may be automatically performed by a control system associated with the sensor package).
	Bohm does not mention explicitly: said environmental parameter is a humidity parameter, and the relationship is between impedance and humidity; and said package is sterile; wherein the automatically calibrating comprising determining an updated calibration factor; and automatically applying the updated calibration factor, without user intervention, to a signal generated by the analyte sensor system to determine an analyte concentration.
	However, Bohm discloses: one or more environmental parameters can be associated with conditions surrounding the sensor after its manufacture, … such as, for example, the level of exposure of the sensor to certain levels of humidity or temperature while the sensor is in a package in transit from the manufacturing facility to the patient (para. [0269]); said relationship between impedance and temperature is extendable to an impedance-to-sensor sensitivity relationship (para. [0103], [0321]), wherein said sensor sensitivity is affected by exposing the sensor to certain levels of temperature and/or humidity (para. [0321]).
	Since Bohm teaches the general conditions of the environmental or sensor parameter as well as the relationship between impedance and the environmental/sensor parameter (para. [0103], [0196], [0269]) and the need to account for possible effects of the exposure on sensor sensitivity or other sensor characteristics (para. [0321]), it establishes a prima facie case of obvious modification (MPEP 2144.04, IV.A, IV.B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bohm to arrive the claimed method which uses a humidity as the environmental parameter and an impedance-to-humidity relationship for determining a value for humidity, such that a corresponding calibration code may be changed accordingly to account for possible effects of humidity exposure on sensor sensitivity (para. [0321]). The skilled person in the art would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances, since it has been held that a mere application of a known technique to a specific instance by those skilled in the art would have been obvious. See MPEP 2144.06.II.
As to the limitation of sterilize package, Thomas teaches a sterile package (para [0006], analyte sensor and sensor insertion device at a dose effective to sterilize the package). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the sterile package of Thomas in the method of Bohm. Doing so would allow longer shelf life (Thomas , para [0007], the electron beam sterilization of an assembled and packaged analyte sensor and sensor insertion device results in a relatively long term shelf life).
As to the limitation of determining an updated calibration factor, and automatically applying the updated calibration factor to determine an analyte concentration, Bremer discloses a method for automatic self-calibration of an analyte sensor system that includes an analyte sensor operatively coupled to sensor electronics (Fig. 1A; para. 0208, 0216: “an enhanced Bayesian calibration method can be implemented using the Extended Kalman Filter …”), wherein the automatic self-calibration comprising determining an updated calibration factor, and automatically applying the updated calibration factor, without user intervention, to a signal generated by the analyte sensor system to determine an analyte concentration (para. 0227-0228).
Since Bohm teaches the general condition of the self-calibration (para [0253], [0270], calibration may be updated or recalibrated over time to account for changes associated with the sensor. .. These determinations of sensor sensitivity change or drift can be used to provide self-calibration, update calibration, supplement calibration based on measurements), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bremer’s teaching of self-calibration, which includes a process of automatically updates the calibration factor,  into the invention of Bohm to arrive the claimed method. Doing so would allow to modify the calibrating factor based on measured environmental conditions thus improving the calibration accuracy (para. 0228). The skilled person in the art would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances, since it has been held that a mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Regarding claim 4, Bohm discloses: wherein the first time is subsequent to sensor fabrication and the second time is prior to sensor use in vivo or subsequent to initiation of sensor use in vivo (para [0295], [0298], the in vivo to in vitro sensor sensitivity relationship may be defined as a function of time between completion of sensor fabrication (or the time calibration check was performed on sensors from the same lot) and the start of the sensor session... the sensor sensitivity profile may be adjusted during sensor use to account for, in real-time, certain parameters that may affect sensor sensitivity).
	Regarding claim 5, Bohm discloses: wherein the initial characteristic metric is determined by initially calibrating the analyte sensor while the analyte sensor is operatively coupled to a sensor interface that is configured to provide an electrical communication interface between the analyte sensor and each of a manufacturing station and the sensor electronics (para [0286], [0314], [0386], factory calibrated by evaluating the in vitro sensitivity characteristic (e.g., one or more sensitivity values measured at certain time periods) of a sensor from a particular sensor lot at a manufacturing facility. . . convert the raw data (e.g., raw counts) collected from the sensor to an analyte concentration value (e.g., a glucose concentration value expressed in units of mg/dL). The transmitter may be used to transmit the first and second signals to a receiver, where additional data analysis and/or calibration of analyte concentration can be processed . . .a stimulus signal can be applied to the first sensor 2302 using signal generator/detector 2318). 
	Regarding claim 6, Bohm discloses: wherein the initial characteristic metric is further determined by measuring an in vitro sensitivity characteristics of the analyte sensor (para [0279], a sensor may undergo an in vitro sensor sensitivity drift test, in which the sensor is exposed to changing conditions).
	Regarding claim 7, Bohm discloses: wherein the initial characteristic metric is determined by initially calibrating the analyte sensor while the analyte sensor is operatively coupled to one or more components of the sensor electronics (para [0279]-[0280], [0307], a sensor may undergo an in vitro sensor sensitivity drift test, in which the sensor is exposed to changing conditions. . . From the in vivo or in vitro testing, one or more data sets, each comprising data points associating sensitivity with time, may be generated and plotted. . . The sensor includes a working electrode disposed beneath an active enzymatic portion of a membrane on the sensor, an auxiliary electrode disposed beneath an inactive- or non-enzymatic portion of the membrane on the sensor, and sensor electronics operably connected to the working and auxiliary electrodes).
	Regarding claim 8, Bohm discloses: wherein the one or more components includes a potentiostat (para [0314], The sensor electronics can be comprised of a potentiostat, A/D converter, RAM, ROM, transceiver, processor, and/or the like).
	Regarding claim 9, Bohm discloses: wherein the analyte sensor is continuously operatively coupled to the one or more components of the sensor electronics between the first and second times without interruption (para [0315], [0398], the sensor electronics may be configured to analyze an analyte equivalent baseline.. . correlates with the output of the continuous analyte sensor... Information representative of the estimated analyte values can then outputted 2412, such as displayed on a user display, transmitted to an external device).
	Regarding claim 10, Bohm discloses: wherein the first time is during a first portion of a manufacturing life phase of the analyte sensor and the second time is during a second portion of the manufacturing life phase that is subsequent to packaging the analyte sensor and the one or more components of the sensor electronics in the said package (para [0286], [0320], [0399], factory calibrated by evaluating the in vitro sensitivity characteristic (e.g., one or more sensitivity values measured at certain time periods) of a sensor from a particular sensor lot at a manufacturing facility. .. the sensor package may include a temperature detector configured to provide calibration information .. .pre-implant information 2402 can mean information that was generated prior to implantation of the sensor). Bohm does not mention explicitly said package is sterile. However, as discussed for claim 1 above, the combination of Bohm and Thomas renders the claimed invention obvious.
Regarding claim 15, Bohm and Thomas teach the method of claim 13. Bohm further teaches wherein monitoring the humidity includes measuring the humidity using a humidity sensor included in the package, the humidity sensor being operatively couplable to the sensor electronics (para [0320], the sensor package may include a humidity exposure indicator configured to provide calibration information relating to whether the sensor has been exposed to humidity levels). Bohm does not mention explicitly said package is sterile. However, as discussed for claim 1 above, the combination of Bohm and Thomas renders the claimed invention obvious.
	Regarding claim 17, Bohm discloses: wherein determining the change to the initial characteristic metric includes determining the change through use of a mathematical function (para [0295], the change or drift in sensitivity over time between completion of sensor fabrication and the start of the sensor session can also be modeled through a mathematical function 620 that accurately estimates this change or drift).
	Regarding claim 18, Bohm discloses: wherein the manufacturing parameters are obtained from an identifier of the analyte sensor (para [0318], one or more calibration codes may be assigned to each sensor or sensor set to define parameters that can affect sensor sensitivity or provide additional information about the sensitivity profile. .. the calibration codes may be part of a calibration encoded label that is adhered to (or inserted into) a package of multiple sensors).
	Regarding claim 19, Bohm discloses: wherein the identifier is affixed to the analyte sensor, or is obtained by wirelessly interrogating the analyte sensor, or is associated with a manufacturing lot from which the analyte sensor was obtained (para [0318], the calibration codes may be part of a calibration encoded label that is adhered to (or inserted into) a package of multiple sensors. . . read or interrogated by any of a variety of techniques, including, but not limited to, optical techniques, RFID).
	Regarding claim 20, Bohm discloses: selecting a user to receive the analyte sensor system based at least in part on one or more analyte sensor characteristics (para [0322], sensitivity profile library can include sub-libraries of sensitivity profiles for different sensors made from different sensor lots and/or made with different design configurations (e.g., different design configurations customized for patients with different body mass index)).
	Regarding claim 21, Bohm discloses: wherein the one or more analyte sensor characteristics includes an updated characteristic metric that is derived from the determined change to the initial characteristic metric (para [0253], [0270], calibration may be updated or recalibrated over time to account for changes associated with the sensor. .. These determinations of sensor sensitivity change or drift can be used to provide self-calibration, update calibration, supplement calibration based on measurements).
	Regarding claim 23, Bohm and Thomas teach the method of claim 1 as discussed above. Bohm further teaches wherein monitoring the environmental parameter (e.g., temperature) of the analyte sensor while in the package includes determining if said environmental parameter exceeds or falls below one or more threshold values (para [0320], sensor package may include a temperature detector configured to provide calibration information relating to whether the sensor has been exposed to a temperature state greater than (and or less than) one or more predetermined temperature values). 
The combination of Bohm and Thomas does not mention explicitly: said environmental parameter is a humidity.
However, as discussed for claim 1 above, in view of Bohm, it would have been obvious to one of ordinary skill in the art to modify the invention of Bohm to arrive the claimed method by using a humidity as the environmental parameter. The skilled person in the art would apply such modification without inventive step since it has been held that a mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
	Regarding claim 25, Bohm discloses: wherein the initial characteristic metric is reflective of an initial sensor sensitivity or baseline value, or is reflective of an initial sensor sensitivity profile (para [0264], the continuous analyte sensor may measure an additional signal associated with the baseline and/or sensitivity of the sensor, thereby enabling monitoring of baseline and/or additional monitoring of sensitivity changes or drift that may occur in a continuous analyte sensor over time).
	Regarding claim 26, Bohm discloses: deriving an initial calibration factor from the initial characteristic metric (para [0325], generate calibration information (e.g., one or more of baseline, sensor sensitivity, and temperature information) that can in turn be used to form or modify a conversion function, or calibration factor, used to convert sensor data).
	Regarding claim 27, Bohm discloses: wherein the change to the initial characteristic metric is indicative of sensor failure (para [0460], the contacts were wetted to a point of causing a gross failure of the sensor system. . . the impedance of the dry curve 4302 and the wet curve 4306 are noticeably different at around 1000 Hz and the phase of the dry curve 4304 and wet curve 4308 are noticeably different at about 100 Hz).
	Regarding claim 28, Bohm discloses: wherein the one or more manufacturing parameters are measured prior to the second time (para [0269], the level of exposure of the sensor to certain levels of humidity or temperature while the sensor is in a package in transit from the manufacturing facility to the patient).
	Regarding claim 29, Bohm discloses: wherein the one or more manufacturing parameters are measured prior to the first time (para [0269], parameters associated with the sensor fabrication (e.g., materials used to fabricate sensor membrane, the thickness of the sensor membrane, the temperature at which the sensor membrane was cured, the length of time the sensor was dipped in a particular coating solution, etc.)).
	Regarding claim 30, Bohm discloses: wherein the first time is during a manufacturing life phase of the analyte sensor and the second time is during sensor use in vivo (para [0286], [0320], [0399], factory calibrated by evaluating the in vitro sensitivity characteristic (e.g., one or more sensitivity values measured at certain time periods) of a sensor from a particular sensor lot at a manufacturing facility. .. the sensor package may include a temperature detector configured to provide calibration information .. .pre-implant information 2402 can mean information that was generated prior to implantation of the sensor).
	Regarding claim 31, Bohm discloses: wherein the determining the change to the initial characteristic metric of the analyte sensor system is based at least in part on one or more manufacturing parameters (para [0326], [0345], a reduction in impedance may be observed at a particular frequency over a time period if the system being used has a sensitivity change over that period of time. . . A relationship between sensitivity and impedance can be used to estimate a sensor sensitivity value and/or correct for sensitivity changes of the sensor over time).

Response to Arguments
4.	Applicant's arguments received 07/15/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 3-8 as set forth above in this Office action.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.S/Examiner, Art Unit 2862      

/TOAN M LE/Primary Examiner, Art Unit 2864